213 F.3d 1049 (8th Cir. 2000)
UNITED STATES of America, Appellantv.Hamedah A. HASAN, also known as Stephanie Lomax, Appellee.
No. 99-2102
United States Court of Appeals, Eighth Circuit.
June 6, 2000

SEE 245 F.3d AT 682 .
Appeal from the United States District Court for the District of Nebraska.
Prior Report: 205 F.3d 1072
The petition for rehearing en banc filed by the United States is granted.  The panel's opinion and judgment of February 29, 2000 are vacated.


1
The clerk is directed to set this case for oral argument before the court en banc in St. Louis, Missouri, at 11:00 a.m., on Thursday, September 14, 2000.  Counsel for the parties shall submit twenty-one (21) copies of the appeal briefs previously filed in the case.


2
Each side will be allotted twenty (20) minutes for argument.